DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2, 5-12, 15-19, and 21-25 are pending.
Claims 3-4, 13-14, and 20 are cancelled.
Claims 21-25 are new.
Claim(s) 1-2, 5-12, 15-19, and 21-25 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/26/2022 and 05/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Response to Amendment
This Office Action is responsive to the RCE filed on 06/07/2022.
Claims 1, 2, 5, 11, 15, 16, and 19 are amended. Claims 21-25 are new. Accordingly, the amended claims  and new claims are being fully considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 11-12, 15, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel’81 (US20200050181A1) [hereinafter McDaniel’81] and further in view of Maturana’44 et al. (US20140297244A1) [hereinafter Maturana’44] and McDaniel’29 (US20170249129A1) [hereinafter McDaniel’29].
Claim 1 (amended):
	Regarding claim 1, McDaniel’81 discloses, “A system, comprising:
a processor, operatively coupled to a memory, that executes executable components stored on the memory, the executable components comprising:” [See the system with a processor and a memory: “the computer system 1410 also includes a system memory 1430 coupled to the system bus 1421 for storing information and instructions to be executed by processors 1420.” (¶91)];
	“a user interface component configured to render program development interfaces” [See the user interface renders program development interfaces to perform program development: “Computer 1307 is coupled to a display 1309, which allows a programmer/operator/engineer to render a 3D simulation containing 3D programmable objects depicting the physical components of processing plant 1303. The 3D simulation's programmable objects may be manipulated by a user via a computer input device to add, delete, modify, move and connect one or more 3D simulation objects (e.g. programmable objects).” (¶83)];
	“user interface component” “to receive, via interaction with the program development interfaces, programming input that defines a first portion of an industrial control program for execution on an industrial controller;” [See in the user interface receiving programing input via interaction with the program development interface (e.g.; program development interface is used to modify program codes) that defines a part of industrial control program executable in the physical industrial controller (e.g.; digital twin with program codes that represents physical process plant such that computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303): “Through computer 1307 and the 3D simulation objects creating digital twin 1305, an operator can modify the 3D simulation objects which comprise the digital twin of process plant 1303. The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running, allowing the user to observe the various states of the simulation process plant components as well as the states of materials or products that would be created by the physical process plant 1303 as determined by the simulation.” (¶84)…“programming a component of a process plant that includes identifying a plurality of components of the process plant, coupling the process plant to a three-dimensional (3D) simulation system, performing a simulation on a plurality of 3D programmable simulation objects of the 3D simulation system, wherein each of the 3D programmable simulation object includes programming code relating to operation of the 3D programmable simulation object” (¶12)];
	“a drawing import component configured to import digital engineering drawings representing an automation system to be monitored and controlled by the industrial controller;” [See digital engineering drawing representing automation system is imported (e.g.; 3D programmable objects of the physical system that is being controlled and monitored), such that place and connect one or more 3D simulation objects (e.g. programmable objects): “render a 3D simulation containing 3D programmable objects depicting the physical components of processing plant 1303. The 3D simulation's programmable objects may be manipulated by a user via a computer input device to add, delete, modify, move and connect one or more 3D simulation objects (e.g. programmable objects). The 3D simulation system allows a user to select various 3D simulation objects and to place them within a virtual workspace. The selected 3D simulation objects may be arranged” (¶83)… “each 3D simulation object includes values and computer code which represent the state of functional capabilities of the simulated component represented by the 3D simulation object” (¶85)];
	“the digital engineering drawings comprising at least” “mechanical drawings of the automation system;” [See the digital drawings includes mechanical drawings including relationships between the machines represented (e.g.; connections/relationships between machines such as process plant components) in the mechanical drawings (e.g.; process components presented in the drawings): “coupling the process plant to the 3D simulation system includes, coupling each of a plurality of process plant components to a process control application and establishing a communication path between the process control application and a computer processor of the 3D simulation system,” (¶45)… “Through computer 1307 and the 3D simulation objects creating digital twin 1305” “The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running,” (¶84)];
	“a program generation component configured to generate a second portion of the industrial control program based on” “discovered correlations” [See system generates updated (e.g.; second portion) program based on analyzing the correlation between the components in the engineering drawings (e.g.; adjust the 3D simulation objects to achieve optimum results and when optimum results are achieved transferring those modified programs to control the operations of the corresponding physical components): “the programmer or engineer can adjust the 3D simulation objects to achieve desired results as indicated by the simulation. When the optimum results are achieved in simulation, the programming code stored in the 3D simulation objects can be transferred to their physical component counterparts.” (¶86)], but doesn’t explicitly disclose, “the digital engineering drawings comprising at least electrical I/O drawings” “generate a second portion of the industrial control program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings.” “identify, based on analysis of the mechanical drawings, an industrial asset included in the automation system;” “discover, based on analysis of the digital engineering drawings, a correlation between input and output devices represented in the electrical I/O drawings and the industrial asset;” “identify, based on analysis of the electrical I/O drawings, an input address or an output address of the industrial controller that interfaces the industrial controller to the industrial asset;” “generate, as a second portion of the industrial control program, a control routine that facilitates control of the industrial asset by the industrial controller based on the correlation;” “set an I/O address of the control routine based on the input address or the output address.”
	However, Maturana’44 discloses, “the digital engineering drawings comprising at least electrical I/O drawings” [See engineering drawing of the system include electrical I/O drawings (e.g.; electrical I/O) and mechanical drawings (e.g.; drawings with controller instances): “creating an I/O point mapping for the process simulation by drawing from the I/O connection pool 802.” (¶54)… “link I/O points between the simulation and the controller.” (¶49)… “Configuration retrieval component 614 is thus able to expose the I/O module configurations defined in the controller to the simulation environment 610,” (¶50)];
	“generate a second portion of the industrial control program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings.” [See the system discovers correlation (e.g.; linkage/connection such as I/O point mapping 812) between the electrical I/O drawings/models and controller represented in the mechanical drawings, and based on the correlation, generate a portion (e.g.; any portion) of industrial control program (e.g.; employs the mapping 812 and determines based on mapping a portion of the program that determines which input point of the simulation is to receive the data): “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller. Likewise, when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data. Variations in the I/O configuration in the controller can be propagated to existing connecting pools to maintain I/O consistency.” (¶54)];
	“discover, based on analysis of the digital engineering drawings, a correlation between input and output devices represented in the electrical I/O drawings and the industrial asset;” “generate, as a second portion of the industrial control program,” “based on the correlation;” [See the system discovers correlation (e.g.; linkage/connection such as I/O point mapping 812) between the electrical I/O drawings/models and controller represented in the mechanical drawings, and based on the correlation, generate a portion (e.g.; any portion) of industrial control program (e.g.; employs the mapping 812 and determines based on mapping a portion of the program that determines which input point of the simulation is to receive the data): “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller. Likewise, when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data. Variations in the I/O configuration in the controller can be propagated to existing connecting pools to maintain I/O consistency.” (¶54)];
	“identify, based on analysis of the electrical I/O drawings, an input address or an output address of the industrial controller that interfaces the industrial controller to the industrial asset;” [See the system analyzes the I/O drawings/models and based on the analysis, identifies input or output address of controllers (e.g.; identify input output points between controller and devices connected to the controller for mapping): “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller.” “when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data.” (¶54)];
	“set an I/O address of the control routine based on the input address or the output address.” [See based on the generated I/O mapping, the system sets/generates I/O address (e.g.; I/O mapping) of control routine: “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller.” “when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data.” (¶54)], but doesn’t explicitly disclose, “identify, based on analysis of the mechanical drawings, an industrial asset included in the automation system;” “generate, as a second portion of the industrial control program, a control routine that facilitates control of the industrial asset by the industrial controller” 
	However, McDaniel’29 discloses, “identify, based on analysis of the mechanical drawings, an industrial asset included in the automation system;” [See analyzing engineering mechanical drawing (e.g.; mechanical drawing of controllers) to identify an industrial asset included in the automation system represented by the drawing: “identify physical controllers corresponding to the components in the three-dimensional workspace (e.g., based on a device announce message received from the controllers)” (¶7)];
	“generate, as a second portion of the industrial control program, a control routine that facilitates control of the industrial asset by the industrial controller” [See the system generates industrial control program to control the industrial asset by controller of the asset: “the Engineering Tool identifies physical controllers corresponding to the physical devices and generates code executable by these devices.” (¶41)… “Once the code is generated, at 430, it is downloaded to the physical controllers.” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital drawings including electrical I/O drawings and mechanical drawings, and combined the capability of generating a portion of a program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings, and combined the capability of generating a portion of a program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings, and combined the capability of identifying I/O points between the controller and components from engineering drawing of the industrial system, and generating I/O point address using the identified I/O points taught by Maturana’44, and combined the capability of identifying a component included in an industrial system by analyzing an engineering mechanical drawing corresponding to the industrial system, and combined the capability of generating a control program for the component to control the component with the controller taught by McDaniel’29 with the system taught by McDaniel’81 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination in order to more accurately replicating transmission and receipt of physical input and output signals in a real-world system [Maturana’44: “thereby more accurately replicating transmission and receipt of physical input and output signals in a real-world system.” (¶46)], and in order to offer a potentially low-cost tool designed to run stand-alone for ease of use and efficient editing [McDaniel’29: “The Engineering Tool 200 offers a potentially low-cost tool designed to run stand-alone for ease of use and efficient editing.” (¶24)].

Claim 2 (amended):
	Regarding claim 2, McDaniel’81, McDaniel’29, and Maturana’44 disclose all the elements of claim 1.
	McDaniel’81 further discloses, “the digital engineering drawings further comprise at least one of an electrical schematic, a piping and instrumentation diagram, or a flow diagram.” [Examiner notes that claims requires only one of a two-dimensional mechanical drawing, a three-dimensional mechanical model, an electrical schematic, an I/O drawing, a piping and instrumentation diagram, or a flow diagram.
	McDaniel’81 teaches: See the digital engineering drawings include an electrical schematic (e.g.; control functions in figure 10a), a piping and instrumentation diagram (e.g.; P&ID), or a flow diagram (e.g.; fig. 11): “The code for controlling the stirring state is shown in FIG. 10 at (a), the stirring device 1003 with its motor 1001 is shown in FIG. 10 at (c).” (¶57)… “The diagram is a piping and instrumentation diagram (P&ID) that shows two tanks 601, 603 connected by a solenoid valve 605. This is essentially the same as the 3D construction except that the 3D contains information related to the actual 3D geometry such as the tank sizes, the pipe lengths and turns, and the relative positions of the tanks.” (¶46)… “When the simulation runs, fluid object can flow into one another depending on the topology of the vessels. In FIG. 11, two pipes 1103, 1105 flow into a third in a tee junction 1101.” (¶69)];
	“the program generation component is configured to generate the control routine further based on analysis of at least one of the electrical schematic, the piping and instrumentation diagram, or the flow diagram.” [Examiner notes that claim requires generating the second portion of the industrial control program based on analysis of only one of 1. electrical schematic, 2. the piping and instrumentation diagram, or 3. the flow diagram
	McDaniel’81 teaches, generating the second portion of the industrial control program based on analysis of the piping and instrumentation diagram, or the flow diagram
	See system generates updated (e.g.; second portion) program based on analyzing the engineering drawings (e.g.; adjust the 3D simulation objects to achieve optimum results and when optimum results are achieved transferring those modified programs to control the operations of the corresponding physical components), where 3d simulation object include piping and instrumentation diagram (e.g.; P&ID) or the flow diagram (e.g.; flow diagram of the components): “the programmer or engineer can adjust the 3D simulation objects to achieve desired results as indicated by the simulation. When the optimum results are achieved in simulation, the programming code stored in the 3D simulation objects can be transferred to their physical component counterparts.” (¶86)… “plurality of programmable 3D simulation objects may comprise at least one fluid physics object, at least one control object, at least one fluid transport object and/or at least one fluid storage object.” (¶15)… “The diagram is a piping and instrumentation diagram (P&ID) that shows two tanks 601, 603 connected by a solenoid valve 605. This is essentially the same as the 3D construction except that the 3D contains information related to the actual 3D geometry such as the tank sizes, the pipe lengths and turns, and the relative positions of the tanks.” (¶46)… “When the simulation runs, fluid object can flow into one another depending on the topology of the vessels. In FIG. 11, two pipes 1103, 1105 flow into a third in a tee junction 1101.” (¶69)].




Claim 5 (amendment):
	Regarding claim 5, McDaniel’81, Maturana’44, and McDaniel’29 disclose all the elements of claim 1.
	McDaniel’81 further discloses, “the program generation component is configured to infer, based on analysis of relationships between the machines represented in the mechanical drawings, at least one of a type of industrial application or an industrial vertical for which the automation system is designed,” [See based on analyzing the relationships between the machines represented (e.g.; connections/relationships between machines such as process plant components) in the mechanical drawings (e.g.; process components presented in the drawings), the system infers the type of application of the industrial automation system presented by the drawings (e.g.; establishing a communication path between the process control application and a computer processor of the 3D simulation system ): “coupling the process plant to the 3D simulation system includes, coupling each of a plurality of process plant components to a process control application and establishing a communication path between the process control application and a computer processor of the 3D simulation system,” (¶45)… “Through computer 1307 and the 3D simulation objects creating digital twin 1305” “The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running,” (¶84)];
	“to generate the control routine based on a predefined code segment corresponding to the type of industrial application or the industrial vertical.” [See for the corresponding type of the industrial application, the system generates control routine based on predefined code segment corresponding to the type (e.g.; generate and transfer programming code contained in at least one 3D simulation object to a corresponding physical component of the process plant via the communication link): “each 3D simulation object includes values and computer code which represent the state of functional capabilities of the simulated component represented by the 3D simulation object, these values or programming code may be communicated by simulation computer 1307 as data 1311 to the physical process plant control coordination application 1301 via communication path 1309. The data from the 3D simulation object is configured such that control coordination application 1301 can transfer the stored code from the simulation object to a physical component of process plant 1303 associated with the 3D simulation object providing the code. The transferred code may then be used to control actions of the physical component and provide results of the actual physical process plant 1303 that coincide with the results observed as outputs of the simulation.” (¶85)].

Claim 11 (amended):
	Regarding claim 11, McDaniel’81 discloses, “A method for generating industrial control programming, comprising: a program development system comprising a processor,” [See method and the system with a processor and a memory: “the computer system 1410 also includes a system memory 1430 coupled to the system bus 1421 for storing information and instructions to be executed by processors 1420.” (¶91)… “method for programming a component of a process plant that includes identifying a plurality of components of the process plant, coupling the process plant to a three-dimensional (3D) simulation system,” (¶13)];
	“generating, by a program development system comprising a processor, a first portion of an industrial control program based on programming input submitted to the program development system;” [See the user interface renders program development interfaces to perform program development. See in the user interface receiving programing input via interaction with the program development interface (e.g.; program development interface is used to modify program codes) that defines a part of industrial control program executable in the physical industrial controller (e.g.; digital twin with program codes that represents physical process plant such that computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303): “Computer 1307 is coupled to a display 1309, which allows a programmer/operator/engineer to render a 3D simulation containing 3D programmable objects depicting the physical components of processing plant 1303. The 3D simulation's programmable objects may be manipulated by a user via a computer input device to add, delete, modify, move and connect one or more 3D simulation objects (e.g. programmable objects).” (¶83)… “Through computer 1307 and the 3D simulation objects creating digital twin 1305, an operator can modify the 3D simulation objects which comprise the digital twin of process plant 1303. The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running, allowing the user to observe the various states of the simulation process plant components as well as the states of materials or products that would be created by the physical process plant 1303 as determined by the simulation.” (¶84)…“programming a component of a process plant that includes identifying a plurality of components of the process plant, coupling the process plant to a three-dimensional (3D) simulation system, performing a simulation on a plurality of 3D programmable simulation objects of the 3D simulation system, wherein each of the 3D programmable simulation object includes programming code relating to operation of the 3D programmable simulation object” (¶12)];
	“importing, by the program development system, digital engineering drawings representing an automation system to be monitored and controlled by an industrial controller to be programed using the industrial control program; and” [See digital engineering drawing representing automation system is imported (e.g.; 3D programmable objects of the physical system that is being controlled and monitored), such that place and connect one or more 3D simulation objects (e.g. programmable objects): “render a 3D simulation containing 3D programmable objects depicting the physical components of processing plant 1303. The 3D simulation's programmable objects may be manipulated by a user via a computer input device to add, delete, modify, move and connect one or more 3D simulation objects (e.g. programmable objects). The 3D simulation system allows a user to select various 3D simulation objects and to place them within a virtual workspace. The selected 3D simulation objects may be arranged” (¶83)… “each 3D simulation object includes values and computer code which represent the state of functional capabilities of the simulated component represented by the 3D simulation object” (¶85)];
	“wherein the digital engineering drawings comprise at least” “mechanical drawings of the automation system;” [See the digital drawings includes mechanical drawings including relationships between the machines represented (e.g.; connections/relationships between machines such as process plant components) in the mechanical drawings (e.g.; process components presented in the drawings): “coupling the process plant to the 3D simulation system includes, coupling each of a plurality of process plant components to a process control application and establishing a communication path between the process control application and a computer processor of the 3D simulation system,” (¶45)… “Through computer 1307 and the 3D simulation objects creating digital twin 1305” “The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running,” (¶84)];
	“generating, by the program development system, a second portion of the industrial control program based on” “discovered correlations” [See system generates updated (e.g.; second portion) program based on analyzing the correlation between the components in the engineering drawings (e.g.; adjust the 3D simulation objects to achieve optimum results and when optimum results are achieved transferring those modified programs to control the operations of the corresponding physical components): “the programmer or engineer can adjust the 3D simulation objects to achieve desired results as indicated by the simulation. When the optimum results are achieved in simulation, the programming code stored in the 3D simulation objects can be transferred to their physical component counterparts.” (¶86)], but doesn’t explicitly disclose, “wherein the digital engineering drawings comprise at least electrical I/O drawings” “inferring, by the program development system, correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings; and generating,” “a second portion of the industrial control program based on the correlations.” “identifying, by the program development system based on analysis of the mechanical drawings, an industrial asset included in the automation system;” “inferring, by the program development system based on analysis of the digital engineering drawings, a correlation between input and output devices represented in the electrical I/O drawings and the industrial asset;” “generating, by the program development system as a second portion of the industrial control program, a control routine that facilitates control of the industrial asset by the industrial controller based on the correlation; and” “setting, by the program development system, an I/O address of the control routine based on the input address or the output address.”
	However, Maturana’44 discloses, “wherein the digital engineering drawings comprise at least electrical I/O drawings” [See engineering drawing of the system include electrical I/O drawings (e.g.; electrical I/O) and mechanical drawings (e.g.; drawings with controller instances): “creating an I/O point mapping for the process simulation by drawing from the I/O connection pool 802.” (¶54)… “link I/O points between the simulation and the controller.” (¶49)… “Configuration retrieval component 614 is thus able to expose the I/O module configurations defined in the controller to the simulation environment 610,” (¶50)];
	“inferring, by the program development system, correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings; and generating,” “a second portion of the industrial control program based on the correlations.” [See the system discovers correlation (e.g.; linkage/connection such as I/O point mapping 812) between the electrical I/O drawings/models and controller represented in the mechanical drawings, and based on the correlation, generate a portion (e.g.; any portion) of industrial control program (e.g.; employs the mapping 812 and determines based on mapping a portion of the program that determines which input point of the simulation is to receive the data): “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller. Likewise, when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data. Variations in the I/O configuration in the controller can be propagated to existing connecting pools to maintain I/O consistency.” (¶54)];
	“inferring, by the program development system based on analysis of the digital engineering drawings, a correlation between input and output devices represented in the electrical I/O drawings and the industrial asset;” “generating, by the program development system as a second portion of the industrial control program, “based on the correlation;” [See the system discovers correlation (e.g.; linkage/connection such as I/O point mapping 812) between the electrical I/O drawings/models and controller represented in the mechanical drawings, and based on the correlation, generate a portion (e.g.; any portion) of industrial control program (e.g.; employs the mapping 812 and determines based on mapping a portion of the program that determines which input point of the simulation is to receive the data): “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller. Likewise, when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data. Variations in the I/O configuration in the controller can be propagated to existing connecting pools to maintain I/O consistency.” (¶54)];
	“setting, by the program development system, an I/O address of the control routine based on the input address or the output address.” [See based on the generated I/O mapping, the system sets/generates I/O address (e.g.; I/O mapping) of control routine: “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller.” “when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data.” (¶54)], but doesn’t explicitly disclose, “identifying, by the program development system based on analysis of the mechanical drawings, an industrial asset included in the automation system;” “generating, by the program development system as a second portion of the industrial control program, a control routine that facilitates control of the industrial asset by the industrial controller”
	However, McDaniel’29 discloses, “identifying, by the program development system based on analysis of the mechanical drawings, an industrial asset included in the automation system;” [See analyzing engineering mechanical drawing (e.g.; mechanical drawing of controllers) to identify an industrial asset included in the automation system represented by the drawing: “identify physical controllers corresponding to the components in the three-dimensional workspace (e.g., based on a device announce message received from the controllers)” (¶7)];
	“generating, by the program development system as a second portion of the industrial control program, a control routine that facilitates control of the industrial asset by the industrial controller” [See the system generates industrial control program to control the industrial asset by controller of the asset: “the Engineering Tool identifies physical controllers corresponding to the physical devices and generates code executable by these devices.” (¶41)… “Once the code is generated, at 430, it is downloaded to the physical controllers.” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital drawings including electrical I/O drawings and mechanical drawings, and combined the capability of generating a portion of a program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings, and combined the capability of generating a portion of a program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings, and combined the capability of identifying I/O points between the controller and components from engineering drawing of the industrial system, and generating I/O point address using the identified I/O points taught by Maturana’44, and combined the capability of identifying a component included in an industrial system by analyzing an engineering mechanical drawing corresponding to the industrial system, and combined the capability of generating a control program for the component to control the component with the controller taught by McDaniel’29 with the method taught by McDaniel’81 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination in order to more accurately replicating transmission and receipt of physical input and output signals in a real-world system [Maturana’44: “thereby more accurately replicating transmission and receipt of physical input and output signals in a real-world system.” (¶46)], and in order to offer a potentially low-cost tool designed to run stand-alone for ease of use and efficient editing [McDaniel’29: “The Engineering Tool 200 offers a potentially low-cost tool designed to run stand-alone for ease of use and efficient editing.” (¶24)].





Claim 12:
	Regarding claim 12, McDaniel’81, McDaniel’29, and Maturana’44 disclose all the elements of claim 11.
	McDaniel’81 further discloses, “the digital engineering drawings further comprise at least one of an electrical schematic, a piping and instrumentation diagram, or a flow diagram.” [Examiner notes that claims requires only one of a two-dimensional mechanical drawing, a three-dimensional mechanical model, an electrical schematic, an I/O drawing, a piping and instrumentation diagram, or a flow diagram.
	McDaniel’81 teaches: See the digital engineering drawings include an electrical schematic (e.g.; control functions in figure 10a), a piping and instrumentation diagram (e.g.; P&ID), or a flow diagram (e.g.; fig. 11): “The code for controlling the stirring state is shown in FIG. 10 at (a), the stirring device 1003 with its motor 1001 is shown in FIG. 10 at (c).” (¶57)… “The diagram is a piping and instrumentation diagram (P&ID) that shows two tanks 601, 603 connected by a solenoid valve 605. This is essentially the same as the 3D construction except that the 3D contains information related to the actual 3D geometry such as the tank sizes, the pipe lengths and turns, and the relative positions of the tanks.” (¶46)… “When the simulation runs, fluid object can flow into one another depending on the topology of the vessels. In FIG. 11, two pipes 1103, 1105 flow into a third in a tee junction 1101.” (¶69)];
	“the generating further comprises generating the second portion of the industrial control program based on analysis of at least one of the electrical schematic, the piping and instrumentation diagram, or the flow diagram.” [Examiner notes that claim requires generating the second portion of the industrial control program based on analysis of only one of 1. electrical schematic, 2. the piping and instrumentation diagram, or 3. the flow diagram
	McDaniel’81 teaches, generating the second portion of the industrial control program based on analysis of the piping and instrumentation diagram, or the flow diagram
	See system generates updated (e.g.; second portion) program based on analyzing the engineering drawings (e.g.; adjust the 3D simulation objects to achieve optimum results and when optimum results are achieved transferring those modified programs to control the operations of the corresponding physical components), where 3d simulation object include piping and instrumentation diagram (e.g.; P&ID) or the flow diagram (e.g.; flow diagram of the components): “the programmer or engineer can adjust the 3D simulation objects to achieve desired results as indicated by the simulation. When the optimum results are achieved in simulation, the programming code stored in the 3D simulation objects can be transferred to their physical component counterparts.” (¶86)… “plurality of programmable 3D simulation objects may comprise at least one fluid physics object, at least one control object, at least one fluid transport object and/or at least one fluid storage object.” (¶15)… “The diagram is a piping and instrumentation diagram (P&ID) that shows two tanks 601, 603 connected by a solenoid valve 605. This is essentially the same as the 3D construction except that the 3D contains information related to the actual 3D geometry such as the tank sizes, the pipe lengths and turns, and the relative positions of the tanks.” (¶46)… “When the simulation runs, fluid object can flow into one another depending on the topology of the vessels. In FIG. 11, two pipes 1103, 1105 flow into a third in a tee junction 1101.” (¶69)].

Claim 15 (amended):
	Regarding claim 15, McDaniel’81, McDaniel’29, and Maturana’44 disclose all the elements of claim 11.
	McDaniel’81 further discloses, “inferring, by the program development system based on analysis of relationships between machines represented in the mechanical
drawings, at least one of a type of industrial application or an industrial vertical for which the automation system is designed,” [See based on analyzing the relationships between the machines represented (e.g.; connections/relationships between machines such as process plant components) in the mechanical drawings (e.g.; process components presented in the drawings), the system infers the type of application of the industrial automation system presented by the drawings (e.g.; establishing a communication path between the process control application and a computer processor of the 3D simulation system ): “coupling the process plant to the 3D simulation system includes, coupling each of a plurality of process plant components to a process control application and establishing a communication path between the process control application and a computer processor of the 3D simulation system,” (¶45)… “Through computer 1307 and the 3D simulation objects creating digital twin 1305” “The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running,” (¶84)];
	“generating, by the program development system, the second portion of the control program based on a predefined code segment corresponding to the type of industrial application or the industrial vertical.” [See for the corresponding type of the industrial application, the system generates control routine based on predefined code segment corresponding to the type (e.g.; generate and transfer programming code contained in at least one 3D simulation object to a corresponding physical component of the process plant via the communication link): “each 3D simulation object includes values and computer code which represent the state of functional capabilities of the simulated component represented by the 3D simulation object, these values or programming code may be communicated by simulation computer 1307 as data 1311 to the physical process plant control coordination application 1301 via communication path 1309. The data from the 3D simulation object is configured such that control coordination application 1301 can transfer the stored code from the simulation object to a physical component of process plant 1303 associated with the 3D simulation object providing the code. The transferred code may then be used to control actions of the physical component and provide results of the actual physical process plant 1303 that coincide with the results observed as outputs of the simulation.” (¶85)].



Claim 19 (amended):
	Regarding claim 19, McDaniel’81 discloses, “A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a program development system comprising a processor to perform operations, the operations comprising:” [See method and the system with a processor and a memory: “The processors 1420 may include one or more central processing units (CPUs),” “a processor as used herein is a device for executing machine-readable instructions stored on a computer readable medium, for performing tasks and may comprise any one or combination of, hardware and firmware. A processor may also comprise memory storing machine-readable instructions executable for performing tasks.” (¶91)… “method for programming a component of a process plant that includes identifying a plurality of components of the process plant, coupling the process plant to a three-dimensional (3D) simulation system,” (¶13)];
	“the digital engineering drawings comprising at least” “mechanical drawings of the automation system;” [See the digital drawings includes mechanical drawings including relationships between the machines represented (e.g.; connections/relationships between machines such as process plant components) in the mechanical drawings (e.g.; process components presented in the drawings): “coupling the process plant to the 3D simulation system includes, coupling each of a plurality of process plant components to a process control application and establishing a communication path between the process control application and a computer processor of the 3D simulation system,” (¶45)… “Through computer 1307 and the 3D simulation objects creating digital twin 1305” “The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running,” (¶84)];
	“analyzing digital engineering drawings representing an automation system to be monitored and controlled by an industrial controller; generating at least a portion of an industrial control program based on” “discovered correlation” “and exporting the industrial control program to the industrial controller.” [See system generates updated (e.g.; second portion) program based on analyzing the engineering drawings (e.g.; adjust the 3D simulation objects to achieve optimum results and when optimum results are achieved transferring those modified programs to control the operations of the corresponding physical components) and exporting the program to the controller: “render a 3D simulation containing 3D programmable objects depicting the physical components of processing plant 1303. The 3D simulation's programmable objects may be manipulated by a user via a computer input device to add, delete, modify, move and connect one or more 3D simulation objects (e.g. programmable objects). The 3D simulation system allows a user to select various 3D simulation objects and to place them within a virtual workspace. The selected 3D simulation objects may be arranged” (¶83)… “each 3D simulation object includes values and computer code which represent the state of functional capabilities of the simulated component represented by the 3D simulation object” (¶85)… “the programmer or engineer can adjust the 3D simulation objects to achieve desired results as indicated by the simulation. When the optimum results are achieved in simulation, the programming code stored in the 3D simulation objects can be transferred to their physical component counterparts.” (¶86)], but doesn’t explicitly disclose, “the digital engineering drawings comprising at least electrical I/O drawings” “generating at least a portion of an industrial control program based on correlations, discovered based on the analyzing, between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings;” “identifying, based on analysis of the mechanical drawings, an industrial asset included in the automation system;” “inferring, based on analysis of the digital engineering drawings, a correlation between input and output devices represented in the electrical I/O drawings and the industrial asset;” “generating a control routine of an industrial control program that facilitates control of the industrial asset by the industrial controller based on the correlation; setting an I/O address of the control routine based on the input address or the output address;”
	However, Maturana’44 discloses, “the digital engineering drawings comprising at least electrical I/O drawings” [See engineering drawing of the system include electrical I/O drawings (e.g.; electrical I/O) and mechanical drawings (e.g.; drawings with controller instances): “creating an I/O point mapping for the process simulation by drawing from the I/O connection pool 802.” (¶54)… “link I/O points between the simulation and the controller.” (¶49)… “Configuration retrieval component 614 is thus able to expose the I/O module configurations defined in the controller to the simulation environment 610,” (¶50)];
	“generating at least a portion of an industrial control program based on correlations, discovered based on the analyzing, between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings;” [See the system discovers correlation (e.g.; linkage/connection such as I/O point mapping 812) between the electrical I/O drawings/models and controller represented in the mechanical drawings, and based on the correlation, generate a portion (e.g.; any portion) of industrial control program (e.g.; employs the mapping 812 and determines based on mapping a portion of the program that determines which input point of the simulation is to receive the data): “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller. Likewise, when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data. Variations in the I/O configuration in the controller can be propagated to existing connecting pools to maintain I/O consistency.” (¶54)];
	“inferring, based on analysis of the digital engineering drawings, a correlation between input and output devices represented in the electrical I/O drawings and the industrial asset;” “generating a control routine of an industrial control program” “based on the correlation” [See the system discovers correlation (e.g.; linkage/connection such as I/O point mapping 812) between the electrical I/O drawings/models and controller represented in the mechanical drawings, and based on the correlation, generate a portion (e.g.; any portion) of industrial control program (e.g.; employs the mapping 812 and determines based on mapping a portion of the program that determines which input point of the simulation is to receive the data): “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller. Likewise, when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data. Variations in the I/O configuration in the controller can be propagated to existing connecting pools to maintain I/O consistency.” (¶54)];
	“setting an I/O address of the control routine based on the input address or the output address;” [See based on the generated I/O mapping, the system sets/generates I/O address (e.g.; I/O mapping) of control routine: “define linkages between simulated I/O points in the simulation 814 and controller I/O defined in the I/O connection pool 802. These defined linkages are encoded as an I/O point mapping 812, which can be used by the simulated I/O kernel 810 to exchange simulated I/O data with the controller.” “the I/O point mapping 812 can instruct the simulated I/O kernel 810 that a particular analog output defined in the process simulation 814 (representing, for example, a tank level signal) is to be connected to a particular input point on a selected analog input module of the controller. When a value for this analog output is generated by the process simulation 814 during program validation, the kernel 810 will provide this value to the appropriate I/O point of the I/O module instance corresponding to the selected analog input module in the controller.” “when an analog output value generated by the control program is received at the simulation, the kernel 810 employs the mapping 812 to determine which input point of the simulation is to receive the data.” (¶54)], but doesn’t explicitly disclose, “identifying, based on analysis of the mechanical drawings, an industrial asset included in the automation system;”  “generating a control routine of an industrial control program that facilitates control of the industrial asset by the industrial controller”
	However, McDaniel’29 discloses, “identifying, based on analysis of the mechanical drawings, an industrial asset included in the automation system;” [See analyzing engineering mechanical drawing (e.g.; mechanical drawing of controllers) to identify an industrial asset included in the automation system represented by the drawing: “identify physical controllers corresponding to the components in the three-dimensional workspace (e.g., based on a device announce message received from the controllers)” (¶7)];
	“generating a control routine of an industrial control program that facilitates control of the industrial asset by the industrial controller” [See the system generates industrial control program to control the industrial asset by controller of the asset: “the Engineering Tool identifies physical controllers corresponding to the physical devices and generates code executable by these devices.” (¶41)… “Once the code is generated, at 430, it is downloaded to the physical controllers.” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital drawings including electrical I/O drawings and mechanical drawings, and combined the capability of generating a portion of a program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings, and combined the capability of generating a portion of a program based on discovered correlations between input and output devices represented in the electrical I/O drawings and machines represented in the mechanical drawings, and combined the capability of identifying I/O points between the controller and components from engineering drawing of the industrial system, and generating I/O point address using the identified I/O points taught by Maturana’44, and combined the capability of identifying a component included in an industrial system by analyzing an engineering mechanical drawing corresponding to the industrial system, and combined the capability of generating a control program for the component to control the component with the controller taught by McDaniel’29 with the system taught by McDaniel’81 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination in order to more accurately replicating transmission and receipt of physical input and output signals in a real-world system [Maturana’44: “thereby more accurately replicating transmission and receipt of physical input and output signals in a real-world system.” (¶46)], and in order to offer a potentially low-cost tool designed to run stand-alone for ease of use and efficient editing [McDaniel’29: “The Engineering Tool 200 offers a potentially low-cost tool designed to run stand-alone for ease of use and efficient editing.” (¶24)].

Claim 21 (new):
	Regarding claim 21, McDaniel’81, McDaniel’29, and Maturana’44 disclose all the elements of claim 19.
	McDaniel’81 further discloses, “wherein the digital engineering drawings further comprise at least one of an electrical schematic, a piping and instrumentation diagram, or a flow diagram,” [Examiner notes that claims requires only one of a two-dimensional mechanical drawing, a three-dimensional mechanical model, an electrical schematic, an I/O drawing, a piping and instrumentation diagram, or a flow diagram.
	McDaniel’81 teaches: See the digital engineering drawings include an electrical schematic (e.g.; control functions in figure 10a), a piping and instrumentation diagram (e.g.; P&ID), or a flow diagram (e.g.; fig. 11): “The code for controlling the stirring state is shown in FIG. 10 at (a), the stirring device 1003 with its motor 1001 is shown in FIG. 10 at (c).” (¶57)… “The diagram is a piping and instrumentation diagram (P&ID) that shows two tanks 601, 603 connected by a solenoid valve 605. This is essentially the same as the 3D construction except that the 3D contains information related to the actual 3D geometry such as the tank sizes, the pipe lengths and turns, and the relative positions of the tanks.” (¶46)… “When the simulation runs, fluid object can flow into one another depending on the topology of the vessels. In FIG. 11, two pipes 1103, 1105 flow into a third in a tee junction 1101.” (¶69)];
	“the generating further comprises generating the control routine based on analysis of at least one of the electrical schematic, the piping and instrumentation diagram, or the flow diagram.” [Examiner notes that claim requires generating the second portion of the industrial control program based on analysis of only one of 1. electrical schematic, 2. the piping and instrumentation diagram, or 3. the flow diagram
	McDaniel’81 teaches, generating the second portion of the industrial control program based on analysis of the piping and instrumentation diagram, or the flow diagram
	See system generates updated (e.g.; second portion) program based on analyzing the engineering drawings (e.g.; adjust the 3D simulation objects to achieve optimum results and when optimum results are achieved transferring those modified programs to control the operations of the corresponding physical components), where 3d simulation object include piping and instrumentation diagram (e.g.; P&ID) or the flow diagram (e.g.; flow diagram of the components): “the programmer or engineer can adjust the 3D simulation objects to achieve desired results as indicated by the simulation. When the optimum results are achieved in simulation, the programming code stored in the 3D simulation objects can be transferred to their physical component counterparts.” (¶86)… “plurality of programmable 3D simulation objects may comprise at least one fluid physics object, at least one control object, at least one fluid transport object and/or at least one fluid storage object.” (¶15)… “The diagram is a piping and instrumentation diagram (P&ID) that shows two tanks 601, 603 connected by a solenoid valve 605. This is essentially the same as the 3D construction except that the 3D contains information related to the actual 3D geometry such as the tank sizes, the pipe lengths and turns, and the relative positions of the tanks.” (¶46)… “When the simulation runs, fluid object can flow into one another depending on the topology of the vessels. In FIG. 11, two pipes 1103, 1105 flow into a third in a tee junction 1101.” (¶69)].

Claim 22 (new):
	Regarding claim 22, McDaniel’81, Maturana’44, and McDaniel’29 disclose all the elements of claim 19.
	McDaniel’81 further discloses, “inferring based on analysis of relationships between machines represented in the mechanical drawings, at least one of a type of industrial application or an industrial vertical for which the automation system is designed,” [See based on analyzing the relationships between the machines represented (e.g.; connections/relationships between machines such as process plant components) in the mechanical drawings (e.g.; process components presented in the drawings), the system infers the type of application of the industrial automation system presented by the drawings (e.g.; establishing a communication path between the process control application and a computer processor of the 3D simulation system ): “coupling the process plant to the 3D simulation system includes, coupling each of a plurality of process plant components to a process control application and establishing a communication path between the process control application and a computer processor of the 3D simulation system,” (¶45)… “Through computer 1307 and the 3D simulation objects creating digital twin 1305” “The 3D simulation objects are programmable, meaning values and computer code associated with each 3D simulation object is available to provide a full simulation of the physical process plant 1303. 3D simulation objects may be modified while the simulation is running,” (¶84)];
	“generating the control routine based on a predefined code segment corresponding to the type of industrial application or the industrial vertical.” [See for the corresponding type of the industrial application, the system generates control routine based on predefined code segment corresponding to the type (e.g.; generate and transfer programming code contained in at least one 3D simulation object to a corresponding physical component of the process plant via the communication link): “each 3D simulation object includes values and computer code which represent the state of functional capabilities of the simulated component represented by the 3D simulation object, these values or programming code may be communicated by simulation computer 1307 as data 1311 to the physical process plant control coordination application 1301 via communication path 1309. The data from the 3D simulation object is configured such that control coordination application 1301 can transfer the stored code from the simulation object to a physical component of process plant 1303 associated with the 3D simulation object providing the code. The transferred code may then be used to control actions of the physical component and provide results of the actual physical process plant 1303 that coincide with the results observed as outputs of the simulation.” (¶85)].

Claim(s) 6-9, 16-18, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel’81, McDaniel’29, and Maturana’44, and further in view of Maturana’6 et al. (US20150277406A1) [hereinafter Maturana’6].
Claim 6:
	Regarding claim 6, McDaniel’81, McDaniel’29, and Maturana’44 disclose all the elements of claim 1, but they do not explicitly disclose, “the program generation component is further configured to generate data tag definitions that define smart tags associated with the industrial control program, the industrial control program is configured to read data values from and write data values to smart tags, and the smart tags comprise contextualization metadata that defines correlations between the smart tags relevant to a defined business objective.”
	However, Maturana’6 discloses, “the program generation component is further configured to generate data tag definitions that define smart tags associated with the industrial control program,” [See generate smart data tag definitions (e.g.; define smart tag such that each data tag includes information regarding communication path to the device on which the data tag resides as well as to the particular data item on the controller) associated with the industrial program: “generating, by the system, a control unit file based on the subset of the available data tags and the controller configuration information, wherein the control unit file is configured to communicatively interface data points of the application with the subset of the available data tags on the one or more industrial controllers.” (¶5)… “the control description file can define, for each available data item or tag, a communication path to the device (i.e., the industrial controller) on which the data tag resides, as well as to the particular data item on the controller.” (¶40)];
	“the industrial control program is configured to read data values from and write data values to smart tags,” [See read/write operation from/to the smart tag: “The selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access” (¶45)… “Only the tags selected by the user will be made available to the external application by the control unit file 510.” “target platform is the hardware and/or software platform that executes the external application that is to communicate with the industrial controllers to read from or write to the selected data items.” (¶45)];
	“the smart tags comprise contextualization metadata that defines correlations between the smart tags relevant to a defined business objective” [See smart data tags include contextualization metadata that defines correlations between the smart tags relevant to a defined business objective (e.g.; the data tags include controller configuration information extracted from the control programs relevant to desired objective): “The control unit generation component 412 can be configured to generate the control unit file based on the user's configuration input and data tag selections.” (¶41)… “Based on information about the data tags selected by the user, controller configuration information extracted from the control programs 512, and information identifying the target platform on which the control unit file 510 will be used, the model description component 408 generates a model description file 506 to be included as part of the control unit file 510.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating smart data tag definition, and performing read/write from/to the smart tag data, where smart tag include contextual metadata that defines correlation between the data tag information and desired objectives taught by Maturana’6 with the system taught by McDaniel’81, McDaniel’29, and Maturana’44 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination in order to facilitate efficient transfer of the data, prepare the data for enhanced analysis, reduce the amount of cloud storage required to store the data [Maturana’6: “This can comprise substantially any type of pre-processing or data refinement that may facilitate efficient transfer of the data to the cloud, prepare the data for enhanced analysis in the cloud, reduce the amount of cloud storage required to store the data, or other such benefits.” (¶74)].

Claim 7:
	Regarding claim 7, McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 disclose all the elements of claims 1 and 6, but McDaniel’81 does not explicitly disclose, “set the contextualization metadata for one or more of the smart tags based on a data modeling template, selected from a library of data modeling templates stored on the memory, that corresponds to the defined business objective.”
	However, Maturana’6 discloses, “set the contextualization metadata for one or more of the smart tags based on a data modeling template, selected from a library of data modeling templates stored on the memory, that corresponds to the defined business objective” [See based on the selected data modeling template (e.g.; based on selected data modeling template such as list of global tags and data items on the respective controllers), the system sets contextualization metadata corresponding to desired control objectives for smart tags (e.g.; generates the control unit file): “Based on the user's selection and other configuration input provided by the user, the configuration management interface system generates the control unit file, which can serve as a standardized communication interface between the selected data items in the actual or emulated industrial controller” (¶35)… “The interface component 404 allows the user to interact with the list of global tags to select the particular data items that are to be exposed to an external (e.g., third-party) application. The selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access by the external application.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Maturana’6 with the system taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination for the same reasons as described above in claim 6.

Claim 8:
	Regarding claim 8, McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 disclose all the elements of claims 1 and 6-7, but McDaniel’81 doesn’t explicitly disclose, “the data modeling templates are classified in the library according to at least one of an industrial vertical or a type of industrial application, and the program generation component is configured to select the data modeling template based on an inference of an industrial vertical or a type of industrial application to which the automation system relates as determined from the digital engineering drawings.”
	However, Maturana’6 discloses, “the data modeling templates are classified in the library according to at least one of an industrial vertical or a type of industrial application,” [See data modeling templates (e.g.; data items) are classified according to a type of application (e.g.; respective controllers to which that will be made available): “selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access by the external application.” (¶45)];
	“the program generation component is configured to select the data modeling template based on an inference of an industrial vertical or a type of industrial application to which the automation system relates as determined from the digital engineering drawings” [See data modeling templates are selected (e.g.; data items) based on applicability to a type of application related to the automation system represented by the drawing (e.g.; leverage this information to create a control unit file 510 that exposes the selected data items to the particular target platform specified by the user): “Only the tags selected by the user will be made available to the external application by the control unit file 510.” “the user may also specify a data synchronization period defining how frequently data between the controller(s) and the external application should be synchronized,” “configuration management interface system 402 will leverage this information to create a control unit file 510 that exposes the selected data items to the particular target platform specified by the user.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Maturana’6 with the system taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination for the same reasons as described above in claim 6.



Claim 9:
	Regarding claim 9, McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 disclose all the elements of claims 1 and 6-7, but McDaniel’81 doesn’t explicitly disclose, “the business objective is at least one of maximization of product output, minimization of machine downtime, minimization of machine faults, optimization of energy consumption, prediction of machine downtime events, determination of a cause of a machine downtime, maximization of product quality, minimization of emissions, identification of factors that yield maximum product quality, identification of factors that yield maximum product output, or identification of factors that yield minimal machine downtime.”
	However, Maturana’6 discloses, “the business objective is at least one of maximization of product output, minimization of machine downtime, minimization of machine faults, optimization of energy consumption, prediction of machine downtime events, determination of a cause of a machine downtime, maximization of product quality, minimization of emissions, identification of factors that yield maximum product quality, identification of factors that yield maximum product output, or identification of factors that yield minimal machine downtime.” [Examiner notes that claim requires only one of maximization of product output, minimization of machine downtime, minimization of machine faults, optimization of energy consumption, prediction of machine downtime events, determination of a cause of a machine downtime, maximization of product quality, minimization of emissions, identification of factors that yield maximum product quality, identification of factors that yield maximum product output, or identification of factors that yield minimal machine downtime.
	Maturana’6 teaches: See the objective is minimization of machine faults (e.g.; minimize error): “The controller output data 208 is provided to the appropriate input points of the system simulation component 204, which updates the simulation output data 214 accordingly. This simulation technique can be used to test and debug control routines without putting field equipment and machinery at risk, to simulate modifications to plant or machine operations and estimate how such modifications affect certain performance or financial metrics, or to perform other such analytics.” (¶45)… “The configuration depicted in FIG. 9 can also reduce or eliminate synchronization errors that are sometimes experienced when performing hardware-in-the-loop simulations (such as the simulation configuration depicted in FIG. 3), since the emulated controller and the automation system simulation both execute within the same simulation environment.” (¶60)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Maturana’6 with the system taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination for the same reasons as described above in claim 6.

Claim 16 (amended):
	Regarding claim 16, McDaniel’81, McDaniel’29, and Maturana’44 disclose all the elements of claim 11, but they do not explicitly disclose, “wherein the generating of the second portion of the control program comprises generating data tag definitions that define smart tags associated with the industrial control program, the smart tags are configured to store data written or read by the industrial control program, and the smart tags comprise contextualization metadata that defines correlations between the smart tags relevant to a defined business objective.”
	However, Maturana’6 discloses, “wherein the generating of the second portion of the control program comprises generating data tag definitions that define smart tags associated with the industrial control program,” [See generate smart data tag definitions (e.g.; define smart tag such that each data tag includes information regarding communication path to the device on which the data tag resides as well as to the particular data item on the controller) associated with the industrial program: “generating, by the system, a control unit file based on the subset of the available data tags and the controller configuration information, wherein the control unit file is configured to communicatively interface data points of the application with the subset of the available data tags on the one or more industrial controllers.” (¶5)… “the control description file can define, for each available data item or tag, a communication path to the device (i.e., the industrial controller) on which the data tag resides, as well as to the particular data item on the controller.” (¶40)];
	“the smart tags are configured to store data written or read by the industrial control program,” [See read/write operation from/to the smart tag: “The selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access” (¶45)… “Only the tags selected by the user will be made available to the external application by the control unit file 510.” “target platform is the hardware and/or software platform that executes the external application that is to communicate with the industrial controllers to read from or write to the selected data items.” (¶45)];
	“the smart tags comprise contextualization metadata that defines correlations between the smart tags relevant to a defined business objective.” [See smart data tags include contextualization metadata that defines correlations between the smart tags relevant to a defined business objective (e.g.; the data tags include controller configuration information extracted from the control programs relevant to desired objective): “The control unit generation component 412 can be configured to generate the control unit file based on the user's configuration input and data tag selections.” (¶41)… “Based on information about the data tags selected by the user, controller configuration information extracted from the control programs 512, and information identifying the target platform on which the control unit file 510 will be used, the model description component 408 generates a model description file 506 to be included as part of the control unit file 510.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating smart data tag definition, and performing read/write from/to the smart tag data, where smart tag include contextual metadata that defines correlation between the data tag information and desired objectives taught by Maturana’6 with the method taught by McDaniel’81, McDaniel’29, and Maturana’44 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination in order to facilitate efficient transfer of the data, prepare the data for enhanced analysis, reduce the amount of cloud storage required to store the data [Maturana’6: “This can comprise substantially any type of pre-processing or data refinement that may facilitate efficient transfer of the data to the cloud, prepare the data for enhanced analysis in the cloud, reduce the amount of cloud storage required to store the data, or other such benefits.” (¶74)].

Claim 17:
	Regarding claim 17, McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 disclose all the elements of claims 11 and 16, but McDaniel’81 doesn’t explicitly disclose, “wherein the defined business objective defines an insight to be determined from operation of the automation system, and the generating of the data tag definitions comprises: selecting a data modeling template, from a library of data modeling templates, that corresponds to the defined business objective; and setting the contextualization metadata for one or more of the smart tags based on the data modeling template.”
	However, Maturana’6 discloses, “wherein the defined business objective defines an insight to be determined from operation of the automation system, and the generating the data tag definitions comprises: selecting a data modeling template, from a library of data modeling templates, that corresponds to the defined business objective; setting the contextualization metadata for one or more of the smart tags based on the data modeling template.” [See based on the selected data modeling template (e.g.; based on selected data modeling template such as list of global tags and data items on the respective controllers), the system sets contextualization metadata corresponding to desired control objectives for smart tags (e.g.; generates the control unit file): “Based on the user's selection and other configuration input provided by the user, the configuration management interface system generates the control unit file, which can serve as a standardized communication interface between the selected data items in the actual or emulated industrial controller” (¶35)… “The interface component 404 allows the user to interact with the list of global tags to select the particular data items that are to be exposed to an external (e.g., third-party) application. The selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access by the external application.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Maturana’6 with the method taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination for the same reasons as described above in claim 16.

Claim 18:
	Regarding claim 18, McDaniel’81, McDaniel’29, Maturana’44 and Maturana’6 disclose all the elements of claims 11 and 16-17, but McDaniel’81 doesn’t explicitly disclose, “wherein the data modeling templates are classified in the library according to at least one of an industrial vertical or a type of industrial application, and the selecting of the data modeling template comprises: determining an industrial vertical or a type of industrial application to which the automation system relates based on analysis of the digital engineering drawings; and selecting the data modeling template based on the industrial vertical or the type of industrial application to which the automation system relates.”
	However, Maturana’6 discloses, “wherein the data modeling templates are classified in the library according to at least one of an industrial vertical or a type of industrial application,” [See data modeling templates (e.g.; data items) are classified according to a type of application (e.g.; respective controllers to which that will be made available): “selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access by the external application.” (¶45)];
	“the selecting the data modeling template comprises: determining an industrial vertical or a type of industrial application to which the automation system relates based on analysis of the digital engineering drawings; and selecting the data modeling template based on the industrial vertical or the type of industrial application to which the automation system relates.” [See data modeling templates are selected (e.g.; data items) based on applicability to a type of application related to the automation system represented by the drawing (e.g.; leverage this information to create a control unit file 510 that exposes the selected data items to the particular target platform specified by the user): “Only the tags selected by the user will be made available to the external application by the control unit file 510.” “the user may also specify a data synchronization period defining how frequently data between the controller(s) and the external application should be synchronized,” “configuration management interface system 402 will leverage this information to create a control unit file 510 that exposes the selected data items to the particular target platform specified by the user.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Maturana’6 with the method taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination for the same reasons as described above in claim 16.

Claim 23 (new):
	Regarding claim 23, McDaniel’81, McDaniel’29, and Maturana’44 disclose all the elements of claim 19, but they do not explicitly disclose, “wherein the generating of the control routine comprises generating data tag definitions that define smart tags associated with the industrial control program, the smart tags configured to store data written or read by the industrial control program, and the smart tags comprise contextualization metadata that defines correlations between the smart tags relevant to a defined business objective.”
	However, Maturana’6 discloses, “wherein the generating of the control routine comprises generating data tag definitions that define smart tags associated with the industrial control program,” [See generate smart data tag definitions (e.g.; define smart tag such that each data tag includes information regarding communication path to the device on which the data tag resides as well as to the particular data item on the controller) associated with the industrial program: “generating, by the system, a control unit file based on the subset of the available data tags and the controller configuration information, wherein the control unit file is configured to communicatively interface data points of the application with the subset of the available data tags on the one or more industrial controllers.” (¶5)… “the control description file can define, for each available data item or tag, a communication path to the device (i.e., the industrial controller) on which the data tag resides, as well as to the particular data item on the controller.” (¶40)];
	“the smart tags configured to store data written or read by the industrial control program,” [See read/write operation from/to the smart tag: “The selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access” (¶45)… “Only the tags selected by the user will be made available to the external application by the control unit file 510.” “target platform is the hardware and/or software platform that executes the external application that is to communicate with the industrial controllers to read from or write to the selected data items.” (¶45)];
	“the smart tags comprise contextualization metadata that defines correlations between the smart tags relevant to a defined business objective” [See smart data tags include contextualization metadata that defines correlations between the smart tags relevant to a defined business objective (e.g.; the data tags include controller configuration information extracted from the control programs relevant to desired objective): “The control unit generation component 412 can be configured to generate the control unit file based on the user's configuration input and data tag selections.” (¶41)… “Based on information about the data tags selected by the user, controller configuration information extracted from the control programs 512, and information identifying the target platform on which the control unit file 510 will be used, the model description component 408 generates a model description file 506 to be included as part of the control unit file 510.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating smart data tag definition, and performing read/write from/to the smart tag data, where smart tag include contextual metadata that defines correlation between the data tag information and desired objectives taught by Maturana’6 with the system taught by McDaniel’81, McDaniel’29, and Maturana’44 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination in order to facilitate efficient transfer of the data, prepare the data for enhanced analysis, reduce the amount of cloud storage required to store the data [Maturana’6: “This can comprise substantially any type of pre-processing or data refinement that may facilitate efficient transfer of the data to the cloud, prepare the data for enhanced analysis in the cloud, reduce the amount of cloud storage required to store the data, or other such benefits.” (¶74)].

Claim 24 (new):
	Regarding claim 24, McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 disclose all the elements of claims 23 and 19, but McDaniel’81 doesn’t explicitly disclose, “wherein the defined business objective defines an insight to be determined from operation of the automation system, and the generating of the data tag definitions comprises: selecting a data modeling template, from a library of data modeling templates, that corresponds to the defined business objective; and setting the contextualization metadata for one or more of the smart tags based on the data modeling template.”
	However, Maturana’6 discloses, “wherein the defined business objective defines an insight to be determined from operation of the automation system, and the generating of the data tag definitions comprises: selecting a data modeling template, from a library of data modeling templates, that corresponds to the defined business objective; and setting the contextualization metadata for one or more of the smart tags based on the data modeling template.” [See based on the selected data modeling template (e.g.; based on selected data modeling template such as list of global tags and data items on the respective controllers), the system sets contextualization metadata corresponding to desired control objectives for smart tags (e.g.; generates the control unit file): “Based on the user's selection and other configuration input provided by the user, the configuration management interface system generates the control unit file, which can serve as a standardized communication interface between the selected data items in the actual or emulated industrial controller” (¶35)… “The interface component 404 allows the user to interact with the list of global tags to select the particular data items that are to be exposed to an external (e.g., third-party) application. The selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access by the external application.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Maturana’6 with the method taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination for the same reasons as described above in claim 23.

Claim 25 (new):
	Regarding claim 25, McDaniel’81, McDaniel’29, Maturana’44 and Maturana’6 disclose all the elements of claims 19 and 23-24, but McDaniel’81 doesn’t explicitly disclose, “wherein the data modeling templates are classified in the library according to at least one of an industrial vertical or a type of industrial application, and the selecting of the data modeling template comprises: determining an industrial vertical or a type of industrial application to which the automation system relates based on analysis of the digital engineering drawings; and selecting the data modeling template based on the industrial vertical or the type of industrial application to which the automation system relates.”
	However, Maturana’6 discloses, “wherein the data modeling templates are classified in the library according to at least one of an industrial vertical or a type of industrial application,” [See data modeling templates (e.g.; data items) are classified according to a type of application (e.g.; respective controllers to which that will be made available): “selected data items will comprise the data items on the respective controllers that will be made available by the control unit file 510 for read/write access by the external application.” (¶45)];
	“the selecting of the data modeling template comprises: determining an industrial vertical or a type of industrial application to which the automation system relates based on analysis of the digital engineering drawings; and selecting the data modeling template based on the industrial vertical or the type of industrial application to which the automation system relates.” [See data modeling templates are selected (e.g.; data items) based on applicability to a type of application related to the automation system represented by the drawing (e.g.; leverage this information to create a control unit file 510 that exposes the selected data items to the particular target platform specified by the user): “Only the tags selected by the user will be made available to the external application by the control unit file 510.” “the user may also specify a data synchronization period defining how frequently data between the controller(s) and the external application should be synchronized,” “configuration management interface system 402 will leverage this information to create a control unit file 510 that exposes the selected data items to the particular target platform specified by the user.” (¶45)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Maturana’6 with the method taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination for the same reasons as described above in claim 23.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6, and further in view of Strohmenger et al. (US20160274553A1) [hereinafter Strohmenger].
Claim 10:
	Regarding claim 10, McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 disclose all the elements of claims 1 and 6, but they do not explicitly disclose, “identify an automation object, from a library of automation objects stored on the memory, corresponding to an industrial asset identified in the digital engineering drawings, wherein the automation object defines an automated learning model for learning baseline relationships between two or more key performance variables of the industrial asset; and set the contextualization metadata for two or more of the smart tags corresponding to the key performance variables based on the automated learning model.”
	However, Strohmenger discloses, “identify an automation object, from a library of automation objects stored on the memory, corresponding to an industrial asset identified in the digital engineering drawings, wherein the automation object defines an automated learning model for learning baseline relationships between two or more key performance variables of the industrial asset;” [See the generated/identified simulation that defines automated learning model for learning baseline relationships between two or more key performance variables of the industrial asset (e.g.; learning/predicting how the industrial automation system 206 will respond (or is expected to respond) when the set of operation data is applied to the industrial automation system 206): “generating simulation models of the industrial automation system 206 for a number of desired purposes.” (¶116)… “When a set of operation data is applied to the simulation model (e.g., model 204 employed and/or modified for use in a simulation), a response or behavior of the simulation model can be generated.” “utilize the response or behavior produced by the simulation model in response to the application of the set of operation data to the simulation model to facilitate determining or predicting how the industrial automation system 206 will respond (or is expected to respond) when the set of operation data is applied to the industrial automation system 206,” “store the simulation model of the industrial automation system 206, and/or response information relating to determined or predicted responses based on the simulation model, in the data store 218.” (¶119)];
	“set the contextualization metadata for two or more of the smart tags corresponding to the key performance variables based on the automated learning model.” [See setting contest related metadata for tags based on the learning (e.g.; utilize the learning results from the response to set the contextualization metadata for the tags such that for different devices associated with the model): “based at least in part on the analysis results, the model management component can determine that a modification of the configuration of another industrial device or industrial process, in response to (e.g., to account for) the change (e.g., replacement of an industrial device) to the industrial automation system, can improve operation of the industrial automation system.” (¶226)… “At 1808, the modification of the other portion of the industrial automation system can be facilitated by presenting a recommendation to modify the other portion of the industrial automation system and/or sending modification or configuration information to the other portion of the industrial automation system.” (¶227)… “in response to the other portion of the industrial automation system being modified, the current modified model can be updated (e.g., modified) to incorporate and reflect the modification made to the other portion of the industrial automation system.” (¶228)… “tag the collected industrial data (e.g., 914 or 1014) with contextual metadata” “contextual metadata can include, for example, a time stamp, a location of the device at the time the data was generated, or other contextual information” (¶178)… ];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability identify an automation object that is a learning model to learn baseline relationships between two or more key performance variables of the industrial asset, and setting context based metadata based on the results of the learning to more than one device tags that represents physical devices in the model taught by Strohmenger with the system taught by McDaniel’81, McDaniel’29, Maturana’44, and Maturana’6 as discussed above. A person of ordinary skill in the industrial system analysis field would have been motivated to make such combination in order to facilitate desirable (e.g., optimal, suitable) operation of the industrial automation system(s) by accurately depicting or representing the layout and device make-up, and operation, of the industrial automation system(s) to [Strohmenger: “the model(s) can accurately depict or represent the layout and device make-up, and operation, of the industrial automation system(s) to facilitate desirable (e.g., optimal, suitable) operation of the industrial automation system(s)” (¶143)].
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejection under 35 U.S.C. § 103
	However, contrary to the Examiner's assertions on pages 7-8 of the Final Office Action, the processes described in Maturana '44 for mapping simulated I/O points to controller I/O do not involve discovering correlations between input and output device represented in electrical I/O drawings and machines represented in mechanical drawings. Indeed, engineering drawings are not involved in any capacity in the I/O mapping process described in Maturana '44. 
	Engineering drawings are not involved in the process described in Maturana '44, and consequently the cited reference is silent with regard to discovery of correlations between input and output device represented in electrical I/O drawings and machines represented in mechanical drawings.

	Moreover, the mapping process described in Maturana '44 does not result in generation of a portion of an industrial control program based on such a discovered correlation.
(Pages: 15-16)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In broadest reasonable interpretation, the limitation “discovering correlations between input and output device represented in electrical I/O drawings and machines represented in mechanical drawings” describes discovering/identifying any relation between input and output device represented in electrical I/O drawings (e.g.; linkage or any connection represented by input output point mapping) and machines represented in mechanical drawings (e.g.; controller I/O). See as described in the current office action, Maturana’44 teaches these limitation.
	In broadest reasonable interpretation, the limitation “generation of a portion of an industrial control program based on such a discovered correlation” describes generating any portion of industrial control program based on discovered correlation. See as described in the current office action, Maturana’44 teaches these limitation. See the system discovers correlation (e.g.; linkage/connection such as I/O point mapping 812) between the electrical I/O drawings/models and controller represented in the mechanical drawings, and based on the correlation, generate a portion (e.g.; any portion) of industrial control program (e.g.; employs the mapping 812 and determines based on mapping a portion of the program that determines which input point of the simulation is to receive the data).
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1, 2, 5-12, 15-19, and 21-25 are rejected under 35 U.S.C. § 103 in view of the references as presented in the current office action.

(b)	Rejection under 35 U.S.C. § 103
	Since both Maturana '44 an McDaniel '81 are silent with regard to discovering correlations between input and output device represented in electrical I/O drawings and machines represented in mechanical drawings, and generating a portion of an industrial control program based on these discovered correlations, the cited references fail to disclose or suggest the specific sequence for performing these discovery and generation steps recited in amended independent claim 1.

	Similarly, amended independent claim 11 recites, generating, …. As discussed above, neither McDaniel '81 nor Maturana '44 disclose or suggest these aspects.

	Also, amended independent claim 19 recites,…… The cited references are silent regarding these aspects, as noted above.

	In view of at least the foregoing, it is respectfully submitted that McDaniel '81 and Maturana '44, individually or in combination, do not disclose or suggest all aspects set forth in amended independent claims 1, 11, and 19 (and all claims depending therefrom), and as such do not render those claims obvious. It is therefore respectfully requested that this rejection be withdrawn.

	However, claims 3 and 5 depend from amended independent claim 1, claim 13 depends from amended independent claim 11, and claim 20 depends from amended independent claim 19. As discussed above in connection with those independent claims, neither McDaniel '81 and Maturana '44 disclose or suggest…

	However, claims 6-9 depend from amended independent claim 1, and claims 16-18 depend from amended independent claim 11. As discussed supra in connection with those independent claims, none of McDaniel '81, Maturana '44, or McDaniel' 29, disclose or suggest….

	However, claim 10 depends from amended independent claim 1, and as discussed above, none of McDaniel '21, Maturana '44, McDaniel '29, or Maturana '6 disclose or suggest….
(Pages: 16-20)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a), they are not persuasive; therefore, claims 1, 2, 5-12, 15-19, and 21-25 are rejected under 35 U.S.C. § 103 in view of the references as presented in the current office action.

(c)	Rejection under 35 U.S.C. § 103
	Moreover, McDaniel '29 does not contemplate generating this executable code based on a discovered correlation between input and output devices represented in the electrical I/O drawings and the industrial asset, much less doing so using the process recited in amended independent claim 1.
	Maturana '6, which relates to a controller configuration management system that can be used to standardize communication with one or more hardware or emulated controllers (see Maturana '6, paragraph [0035]), is also silent regarding these aspects. Withdrawal of this rejection is therefore respectfully requested.
	Strohmenger et al., which relates to the use of data analysis in a cloud platform to facilitate generating, updating, or using a model of an industrial automation system (see Strohmenger et al., paragraph [0006]), is also silent regarding these aspects. Withdrawal of this rejection is therefore respectfully requested.
(Pages: 16-20)

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a), they are not persuasive; therefore, claims 1, 2, 5-12, 15-19, and 21-25 are rejected under 35 U.S.C. § 103 in view of the references as presented in the current office action.











Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20180300437A1 - Industrial automation information contextualization method and system:
	Defining, based on configuration input data, an asset model that defines one or more industrial assets in terms of hierarchical elements, wherein the asset model references data tags maintained on an industrial device that respectively conform to a basic information data type of a set of basic information data types; discovering, the data tags on the industrial device; retrieving, from the industrial device, industrial data and metadata associated with the data tags; and generating, a graphical display of the industrial data, wherein the generating comprises formatting the graphical display based on the asset model and the metadata (¶4).

US20190042987A1 - Life cycle management system for plant components:
	A digital copy with a functionality data set is provided for each component and interconnection rules for the interconnection of the components are provided; an interface for importing technical application data for the automation unit; allocate the technical application data and the provided functionality data sets of the components by means of the interconnection rules in order to generate a circuit diagram for the components; and a converting unit that is adapted to convert the generated circuit diagram into control commands for the design of the automation unit. (¶13-18).

US20150277404A1 - Component factory for human-machine interface migration to a cloud platform:
	Generating an HMI application, comprising an import component configured to import one or more HMI project files that define an HMI project developed in a first format; an element drawing component configured to identify one or more first graphical objects defined by the one or more HMI project files and to generate one or more drawing scripts that, in response to execution, reproduce the one or more graphical objects in a second format to yield one or more second graphical objects; a tag identification component configured to identify one or more data tags defined by the HMI project files; and a cloud mapping component configured to generate one or more data retrieval scripts that, in response to execution, retrieve one or more data items corresponding to the one or more data tags from a specified data source (¶4).
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116